United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2011
                                  ___________

Alonzo Dwayne Coleman,               *
                                     *
            Appellant,               *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * Western District of Missouri.
Michael Kemna; Rita Taylor; Becky    *
Hold; Clerence Denzor; Jean Yount;   *      [UNPUBLISHED]
J. Barrett,                          *
                                     *
            Appellees.               *
                                ___________

                            Submitted: December 5, 2003

                                 Filed: December 12, 2003
                                  ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Missouri inmate Alonzo Coleman appeals from the District Court’s1 dismissal
without prejudice of his civil rights action for failure to exhaust administrative
remedies. Having carefully reviewed the record, see Johnson v. Jones, 340 F.3d 624,
626 (findings of fact reviewed for clear error and conclusions of law reviewed


      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
de novo), we conclude the District Court properly dismissed the lawsuit because (1)
Coleman asserted unexhausted claims based on events taking place after the date of
his last grievance, see Graves v. Norris, 218 F.3d 884, 885-86 (8th Cir. 2000) (per
curiam) (dismissal of entire suit was proper where some of inmate’s claims were
unexhausted); and (2) Coleman did not exhaust (or even attempt to grieve) his
asserted claims against Crossroads Correctional Center Superintendent Michael
Kemna, see Love v. May, 63 Fed. Appx. 282, 283 (8th Cir. 2003) (unpublished per
curiam) (dismissal for non-exhaustion proper where inmate failed to file claims
against director, warden, and assistant warden).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-